FILED
                           NOT FOR PUBLICATION                                 JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


W.S.B. & ASSOCIATES, INC.,                       No. 09-17252

             Petitioner - Appellant,             D.C. No. 4:08-cv-05266-WDB

  v.
                                                 MEMORANDUM*
SERVICE EMPLOYEES
INTERNATIONAL UNION, LOCAL
1877,

             Respondent - Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                   Wayne D. Brazil, Magistrate Judge, Presiding

                           Submitted January 14, 2011**
                             San Francisco, California

Before: WALLACE, NOONAN, and SILVERMAN, Circuit Judges.

       W.S.B. & Associates, Inc. (“WSB”) raised its objection to the collective

bargaining agreement’s liquidated damages clause for the first time in its motion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for summary judgment. Because WSB did not sufficiently present this ground for

vacating the arbitration award to the district court, its objection is waived on

appeal. See Navaho Nation v. U.S. Forest Serv., 535 F.3d 1058, 1079-80 (9th Cir.

2008) (en banc), cert. denied, 129 S. Ct. 2763 (2009); Fed. R. Civ. P. 8(a).

      AFFIRMED.